Title: To Thomas Jefferson from Charles Pinckney, 30 November 1808
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Novembr. 30—1808
                  
                  I had the pleasure of recieving your favour with the inclosure—as by the rotatory nature of our constitution I am ineligible again to the Executive here for four years & my time is just expiring I thought I owed it to your administration & to my constituents to make the inclosed communication in order that our citizens may understand the grounds on which You have made a stand against invasions which it was impossible to avoid resisting, & I trust You will approve it—
                  If it should be thought adviseable to prepare further for War & raise any more cavalry I have been requested to mention very particularly to you the name of the honourable Samuel Wilds one of the Judges of our Superior Courts, who in that event will wish to quit the honourable & permanent situation he now holds & exchange the gown for the sword. he is a gentleman of Character & ability, in the very prime of life & will make a most excellent officer—the rank it is supposed his situation in life entitles him to, will be a Colonel
                  I am also requested to mention to you the name of Colonel John Taylor, at present the State Solicitor for the Western Council, who in the event of War will also wish to exchange the civil for the military life—he also is in the prime of life a gentleman of Character & ability & it is but justice to know that I should recommend him as strongly & for the same reasons I do Judge Wilds—he wishes a fields’ officer’s commission in the Cavalry—indeed I am persuaded that nothing but a high sense of duty at this crisis & great patriotism would have induced either of these gentlemen to think of quitting their present situations & going into the army & knowing it to proceed from these motives alone, it is with the more pleasure & readiness I recommend them to You—
                  I am very much pleased to hear of the great majorities by which your measures have been supported every where to the southward of Connecticut & trust the time is not distant when, good will even come from Nazareth.—
                  I must request to be remembered to Mr Madison & Mr Gallatin & remain with great regard & Esteem dear Sir Yours Truly
                  
                     Charles Pinckney 
                     
                  
                  
                     I will thank you to be so good after reading the inclosed to be so good as to give it to Mr Madison & Mr Gallatin—
                  
               